Exhibit 3.1 ARTICLES OF RESTATEMENT (Under Section 2-608 of Corporations and Associations Article) OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation having its principal office c/o The Corporation Trust Incorporated, 32, South Street, Baltimore, Maryland 21202 (hereinafter called the �Corporation�), hereby certifies to the State Department of Assessments and Taxation of Maryland, that: FIRST: The Corporation desires to restate its charter as currently in effect. The following constitutes all of the provisions of the charter of the Corporation as currently in effect: �ARTICLE I NAME The name of this corporation is OMEGA HEALTHCARE INVESTORS, INC. ARTICLE II PURPOSES The purpose for which this corporation is formed is to engage in the ownership of real property and mortgages secured by interests in real property and in any other lawful act or activity for which corporations may be organized under the General Corporation Law of Maryland as now or hereafter in force. ARTICLE III PRINCIPAL OFFICE AND RESIDENT AGENT The address of the principal office of the corporation in the State of Maryland is c/o The Corporation Trust Incorporated, 32 South Street, Baltimore, Maryland 21202. The name of the resident agent of the corporation in the State of Maryland is The Corporation Trust Incorporated, and the address is 32 South Street, Baltimore, Maryland 21202, but this corporation may maintain an office or offices in such other place or places as may be, from time to time, fixed by its Board of Directors or as may be fixed by the Bylaws of the corporation. 1 ARTICLE IV CAPITAL STOCK Section 1.The total number of shares of capital stock which the corporation shall have authority to issue is Sixty Million (60,000,000), of which Fifty Million (50,000,000) shall be shares of Common Stock having a par value of $.l0 per share and Ten Million (10,000,000) shall be shares of Preferred Stock having a par value of $1.00 per share. The aggregate par value of all of said shares shall be Fifteen Million Dollars ($15,000,000). Section 2.The Board of Directors shall have authority to authorize the issuance of Common Stock or Preferred Stock from time to time in one or more series, and in such amounts and for such consideration as the Board of Directors shall deem appropriate. The Board of Directors shall have authority to fix the rights, powers and restrictions of the Preferred Stock by resolution and the filing of articles supplementary, which shall designate with respect to any series of Preferred Stock: (1)the number of shares constituting such series and the distinctive designation thereof; (2)the voting rights, if any, of such series; (3)the rate of dividends payable on such series, the time or times when such dividends will be payable, the preference to, or any relation to, the payment of dividends to any other class or series of stock and whether the dividends will be cumulative or non-cumulative; (4)whether there shall be a sinking or similar fund for the purchase of shares of such series and, if so, the terms and provisions that shall govern such fund; (5)the rights of the holders of shares of such series upon the liquidation, dissolution or winding up of the corporation; (6)the rights, if any, of holders of shares of such series to convert such shares into, or to exchange such shares for, shares of any other class or classes or any other series of the same or of any other class or classes of stock of the corporation, the price or prices or rate or rates of exchange, with such adjustments as shall be provided, at which such shares shall be convertible or exchangeable, whether such rights of conversion or exchange shall be exercisable at the option of the holder of the shares or the corporation or upon the happening of a specified event, and any other terms or conditions of such conversion or exchange; and (7)any other preferences, powers and relative participating, optional or other special rights and qualifications, limitations or restrictions of shares of such series. 2 Section 3.No holder of shares of stock of the corporation shall, as such holder, have any preemptive or other right to purchase or subscribe for any shares of the capital stock of the corporation or any other security of the corporation which it may issue or sell (whether out of the number of shares authorized by these Articles of Incorporation, or out of any shares of the capital stock of the corporation acquired by it after the issue thereof, or otherwise) other than such right, if any, as the Board of Directors, in its discretion, may determine. ARTICLE V DEFINING, LIMITING AND REGULATING POWERS OF THE CORPORATION AND THE BOARD OF DIRECTORS AND SHAREHOLDERS Section 1.The Board of Directors shall have the authority without shareholder approval to designate capital gain allocation to holders of any series of all series of Preferred Stock. Section 2.The affirmative vote of the holders of not less than 80% of the outstanding shares of �voting stock� (as hereinafter defined) of the corporation shall be required for the approval or authorization of any �Business Combination� (as hereinafter defined) of the corporation with any �Related Person� (as hereinafter defined).
